Citation Nr: 1219989	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an effective date earlier than October 27, 2006, for a 70 percent rating for major depressive disorder (MDD) with polysubstance abuse.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from November 1, 1999 to November 1, 2000.

3. Entitlement to an effective date earlier than August 23, 2008, for the grant of a TDIU rating.

4. Entitlement to a rating in excess of 70 percent for major depressive disorder with polysubstance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1995 to October 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2007, and February 2009 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The June 2007 rating decision denied the Veteran's claim for an earlier effective date for the 70 percent rating assigned for her service-connected MDD with polysubstance abuse and denied a TDIU rating from November 1, 1999 to November 1, 2000.  The July 2007 rating decision readjudicated the claim for an earlier effective date for the 70 percent rating assigned for MDD with polysubstance abuse.  The February 2009 rating decision denied a rating in excess of 70 percent for MDD with polysubstance abuse and granted a TDIU rating, effective August 23, 2008. 

In May 2008, a hearing was held before a Decision Review Officer (DRO) at the RO to address the claims for an earlier effective date for the 70 percent rating assigned for MDD with polysubstance abuse and for a TDIU rating from November 1, 1999 to November 1, 2000.  In September 2009, a Travel Board hearing was held before the undersigned regarding the same issues.  Transcripts of these hearings are associated with the Veteran's claims file.  Regarding the Veteran's claims for an increased rating for her service-connected MDD with polysubstance abuse and an earlier effective date for her award of TDIU, she has not been afforded a DRO hearing and/or a hearing before the Board in these matters.  Notably, in her July 2009 VA Form 9, substantive appeal, which she submitted to perfect her appeal in these matters, she specifically indicated that she did not want a hearing in these matters.  At the September 2009 Travel Board hearing, the Veteran's representative also confirmed on record that the only issues to be addressed in the hearing were the Veteran's claims for an earlier effective date for the grant of a 70 percent rating for MDD with polysubstance abuse and entitlement to a TDIU rating from November 1, 1999 to November 1, 2000.

The Board further notes that the Veteran had also perfected an appeal of the denial of service connection for a low back disability.  See December 2008 VA Form 9, substantive appeal.  However, in a statement received in February 2009, the Veteran's representative indicated that she was withdrawing her appeal in this matter.  Consequently, the claim of service connection for a low back disability is no longer before the Board.

Finally, the Board notes that it has reviewed not only the Veteran's physical claims file, but also her file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are no additional documents contained in the Virtual VA system that are pertinent to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

The Veteran has been awarded a TDIU rating effective from August 23, 2008; she contends that an earlier effective date is warranted.  In a separate appeal to the Board, she specifically seeks a TDIU rating for the period from November 1, 1999 to November 1, 2000.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

From November 1, 1999 to November 1, 2000, the Veteran's service-connected disabilities and respective ratings were: MDD, rated 50 percent; hypertension, rated 10 percent; residuals of a right long finger fingertip injury, rated 0 percent; and allergic rhinitis, rated 0 percent.  As the combined rating for these disabilities was 60 percent, the schedular criteria for a TDIU rating were not met.  Nevertheless, as was discussed above, the Veteran alleges that from November 1, 1999 to November 1, 2000, she was indeed unemployable due to her service-connected disabilities.  In particular, she asserts that during this period, she was unemployed because she had recently separated from service and had "problems transitioning socially and occupationally upon [her] return."  See July 2007 correspondence from the Veteran.

This evidence raises a question as to whether the Veteran's claim for TDIU should be referred for extraschedular evaluation.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.  

While the record suggests referral might be appropriate, additional development is necessary to determine whether this is so.  Notably, VA treatment records from 2000 to 2001 contain conflicting information as to the Veteran's employability from November 1, 1999 to November 1, 2000.  Specifically, on February 2000 VA mental examination, the Veteran reported that she had not worked since her separation from service in November 1999, but was actively seeking/interviewing for a new job.  On another VA examination (for orthopedic disability) conducted on the same day she reported that she had recently accepted a job as a labor and delivery nurse, and would be starting in several weeks.  On March 2000 neuropsychology evaluation, she reported that she was a registered nurse and had been working for Nurse Finders since November 1999 when she moved from Louisiana to Chicago.  In a discharge summary, dated on the same day as the neuropsychology evaluation, the Veteran reported that she was "hoping to begin a new job as a registered nurse on March 27, 2000."  In May 2000, she was noted to be employed full-time as a nurse.  In June 2000, she was noted to be working nights.  In August 2000, she was noted to be working "low hours" each week, and hoping to obtain state certification in school nursing and as a family nurse practitioner.  In December 2000, she reported that she had been working as a nurse when she was caught secretly taking narcotics for her personal use.  On January 2001 VA mental examination, the Veteran reported that she had worked for about six months in labor and delivery, and that her last job ended in December 2000.

As outlined above, there is conflicting information in the record regarding the Veteran's employment (or lack thereof) following her separation from service.  It is also not clear whether any periods of employment were/should be considered "substantially gainful" employment.  A close review of the record found no effort taken to secure records pertaining  to the Veteran's employment during this period.  Development for such evidence is necessary as it is pertinent to (and may be critical regarding) her claim.   

The appellant is advised that a governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphases added) be considered abandoned (and that the appeal in the matter will be dismissed).  See 38 C.F.R. § 3.158(a).  [The Board notes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.]

Regarding the Veteran's claims seeking an increased rating for MDD with polysubstance abuse and an earlier effective date for the grant of a TDIU rating, the Board notes that any records received pursuant to the development sought above would likely have bearing on the rating of MDD with polysubstance abuse (and thus the effective date for a TDIU rating).  Therefore, these matters are inextricably intertwined with the Veteran's appeal seeking a TDIU rating from November 1, 1999 to November 1, 2000, and consideration of whether she is entitled to an increased rating for MDD with polysubstance abuse and an earlier effective date for the grant of TDIU must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated accordingly).

Regarding the Veteran's claim for an effective date earlier than October 27, 2006, for the award of a 70 percent rating for her MDD with polysubstance abuse, the applicable law provides that (except as otherwise provided), the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (emphasis added).  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

After a careful and thorough review of the record, it is not clear to the Board how the RO arrived at October 27, 2006, as the effective date for the increased (70 percent) rating for the MDD with polysubstance abuse.  In particular, and as a historical matter, it appears that when the Veteran filed a claim on May 19, 2003, to establish clear and unmistakable error (CUE) in a June 2000 rating decision, she specifically requested a 70 percent rating for her service-connected MDD.  During the pendency of that appeal, on October 26, 2006, the Veteran's representative submitted written argument (related to the matter of whether there was CUE in the June 2000 rating decision) and characterized the issue on appeal as a claim for CUE in the June 2000 rating decision, as well as "all subsequent related determinations regarding which denied entitlement to a seventy percent evaluation for the veteran's service-connected [MDD]."  The Board, in its December 2006 decision (which is now final), observed that the only issue certified for appeal was the claim for CUE in the June 2000 rating decision, and therefore referred the matter of whether there was CUE in all other rating decisions to the RO for appropriate action.  In January 2007, the RO sought clarification from the Veteran as to whether she was seeking to establish CUE in any other rating decisions subsequent to the June 2000 rating decision.  In a statement received on February 5, 2007, the Veteran's representative asserted that VA had not only erred in its failure to initially assign a 70 percent rating for MDD, but also that every subsequent decision by VA contained error.  Thereafter, in a rating decision issued in February 2007, the RO found that no revision was warranted as to the 50 percent rating then assigned for the MDD, but that a 70 percent rating was warranted from October 27, 2006, as evidence had been submitted to establish that her polysubstance abuse was secondary to her service-connected MDD.  Apart from the introduction, which states that a claim for increase was received on October 27, 2006, there is no explanation offered in the reasons and bases section of the February 2007 rating decision as to the assignment of October 27, 2006, as the effective date.  

Without explanation from the RO regarding the rationale for their assignment of October 27, 2007, as the effective date for the Veteran's increased 70 percent rating for MDD with polysubstance abuse, the Board is unable to properly address the propriety of that determination.  
Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for development to assess the impact of the Veteran's service-connected disabilities on her employment from November 1, 1999 to November 1, 2000.  The Veteran should be advised of the types of evidence she may submit to demonstrate that her service-connected disabilities rendered her unable to maintain substantially gainful employment during that period of time, and she should have ample opportunity to respond.  She must specifically be asked to prepare a statement identifying all of her employment during this period of time; and the RO should seek corroborating information (i.e., from employers identified) regarding the scope of her employment.  If the identifying information she provides is at variance with information that is currently in the record (outlined on page 5 above) the RO must arrange for exhaustive development to resolve the discrepancy (obtain a clear employment history).  She must assist in this matter by providing any documents sought, and any releases necessary to obtain her employment records.  She should be advised that if the RO is unable to secure any specific documentation deemed necessary regarding her employment from November 1, 1999 to November 1, 2000, it is ultimately her responsibility to ensure that such evidence is received.  

2. 	The RO should undertake any further development suggested by the response to the development sought above, and then re-adjudicate claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case (that specifically includes an explanation for the assignment of October 27, 2006, as the effective date for 70 percent rating for MDD with polysubstance abuse) and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

